DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 28-47 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 28-47 are in condition for allowance because the prior art does not teach or suggest the electrochemical cell recited in claims 28-38, the method of manufacturing an electrochemical cell recited in claims 39-46 or the method of synthesizing a hydrogel recited in claim 47.
	The closest prior art reference is considered to be Kofinas et al. (US 2010/0255383 A1, cited on the IDS dated 12/28/2018). Kofinas et al. teach a solid polymer electrolyte for a battery wherein the solid polymer electrolyte comprises a lithium salt of diblock copolymer with a polyether block and an acrylate block. However, Kofinas et al. fail to teach or suggest a hydrogel polymer composition that comprises water and a cross-linked polymer having the chemical formula (I) recited in independent claims 28, 39 and 47.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEWART A FRASER/Primary Examiner, Art Unit 1724